       Case 1:19-mc-51081-TLL ECF No. 15, PageID.251 Filed 09/13/19 Page 1 of 9



                                                                            AUSA:          Anca Pop                                Telephone: (989) 895-5712
 AO 93 (~. 11/13) Search and Seizure Warrant                     Special Agent:            Bryan Butler                            Telephone: (989) 892-6525

                                                                                                                                                           Filed: 09/13/2019
                                           UNITED STATES DISTRICT COURT                                                                                    Time: 10:19:06 am
                                                                         for the
                                                               Eastern District of Michigan                                                                U.S. District Court
                                                                                                                                                       Eastern District of MI
                  In the Matter of the Search of                                )
              (Briefly tkscribe the property lo be searched                     )                                                                               Bay City
               or identify the person by name and address)                     .)       Case No. Case: l:19-mc-51081-1
      4471 M-61, STANDISH, MICHIGAN                                             )                   Judge: Ludington, Thomas L.
                                                                                )                   Filed: 07-24-2019
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the         Eastern              District of           Michigan
(idenJify the person or tkscribe the property lo be searched and give its location):
                                                                                                 I hereby certify that the foregoing is a certified copy
Attachment A                                                                                     of the original on file in this office.
                                                                                                 Clerk, U.S. District Court
                                                                                                 Eastern District of Michigan

                                                                                                 By: sl Kristen Castaneda
                                                                                                     Deputy

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (iden1ify the person or describe the property to be seized):
Attachment B




                                                                                                August 7, 2019
          YOU ARE COMMANDED to execute this warrant on or before                               ~ffl!                                          (not to exceed 14 days)
      llJ in the daytime 6:00 am. to 10:00 p.m. D at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty
                                                                                           ·             (United States Magistrate Judge)

      D  Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
prop~, will be searched or seized (check the appropriate bOl:)
     LJ for __ days (not to e:u:eed 30)           D
                                               until, the facts justifying, the later specific date of


Date and time issued:         July 24, 2019        10:34 am
                                                                                       ~~                           J'llllge '.s .sig,,atun     .

City and state:      Bay City, Michigan                                                Patricia T. Morris                    U.S. Magistrate Judge
                                                                                                                 PrinJed name and tille
Case 1:19-mc-51081-TLL ECF No. 15, PageID.252 Filed 09/13/19 Page 2 of 9




                                   ATIACHMENT A
  All buildin& structures and containers on the property located at 4471 M-61, Standish,
  Michigan 48658. All vehicles on the property ~ed primarily by Jeffrey Bartlett, Andrew
  Semenchuk, · Brian ~artlett, Anthony Thelen, Adam Bal4 Courtney Stodalak or for the ·
  operation of Surveying Solutions, Inc. (SSI), 2SI Developments, LLC (2SI), 3SI Building
  and Leasing, LLC (3SI), National Eleva~on Certificates, LLC (NEC) or Southfieid IT
  Group.                                                                                 ·




                                           27
Case 1:19-mc-51081-TLL ECF No. 15, PageID.253 Filed 09/13/19 Page 3 of 9




                                    ATTACHMENT B
  The subject location shall be searched for the following records, whether stored in paper
  or digital format, for Surveying Solutions, Inc., 2SI Developments, LLC, 3 SI Building and
  Leasing, LLC, National Elevation Certificates, LLC (NEC) and Southfield IT Group
  (hereinafter referred to as "Companies"):
     1. Records pertaining to work proposed, contracted or performed for the Michigan
        Department of Transportation, or other state or federal agencies, as a contractor or
        sub-contractor;

     2. Records pertaining to the Companies;

     3. Records pertaining to Andrew Semenchuk, Jeffrey Bartlett, Brian Bartlett, Anthony
        Thelen, Adam Ball and Courtney Stodolak;

     4. Locked containers or safes wherein any of the above items may be located;

     5. Records identifying the location of safety deposit boxes or storage lockers wherein
        any of the above items may be located. Keys or other instruments necessary to gain
        access to the safety deposit boxes or storage lockers.

     6. All electronic equipment, including cellular telephone, smartphones, desktop
        computers, laptop computers and tablets used principally for the operation of
        Companies; .


        All of the above noted records may be store4 on magnetic or electronic media
        including hard drives, diskettes, tapes, or qther media in the form readable by
        computer. These records include media maintained as archive or backup copies.
        Also included in magnetic or electronic media are electronic data processing and
        storage devices, computers, and computer systems including central processing
        units, internal and peripheral storage devices such as fixed disks, external hard
        drives, floppy disks and diskettes, tape drives and tapes, optical storage devices
        such as keyboards, printers, video display monitors, optical readers, and related
        communication devices such as modems. Computer equipment, as needed, is
        defined as follows:


           a. Hardware. Computer hardware consists of all equipment which can collect,
              analyze, create, display, convert, store, conceal, or transmit electronic,

                                             28
Case 1:19-mc-51081-TLL ECF No. 15, PageID.254 Filed 09/13/19 Page 4 of 9




              magnetic, optical, or similar computer impulses or data. Hardware includes,
              but it not limited to, any data processing devices; internal and peripheral
              storage devices; input/output devices (such as keyboards, printers,
              scanners); related communication devices (such as modems, cables, and
              connections, recording equipment, RAM or ROM units, acoustic couplers,
              automatic dialers, speed dialers); as well as any devices, mechanisms, or
              parts that can be used to restrict access to computer hardware (such as
              physical keys and locks).

          b. Software. Computer software is digital information which can be
             interpreted by a computer and any of its related components to direct the
             way they work. Software is stored in electronic, magnetic, optical, or other
             digital form. It commonly includes programs to run operating systems,
             applications, utilities, compilers, interpreters, and communication devices.

          c. Documentation. Computer related documentation consists of written,
             recorded, printed, or electronically stored material which explains or
             illustrates how to configure hardware, software, or related items.

          d. Handwritten or printed notes regarding passwords, finding the file or
             directory names of important data, operating the hardware or software,
             identifying the suspect's electronic or telephone connections with co-
             conspirators and victims, or finding login names or accounts.


       For any computer or storage medium whose seizure is otherwise authorized by this
       warrant, and any computer or storage medium that contains or in which is stored
       records or information that is otherwise called for by this warrant (hereinafter,
       "COMPUTER"):


          a. evidence of who used, owned, or controlled the COMPUTER at the tirrie
             the things described in this warrant were created, edited, or deleted, such as
             logs, registry entries, configuration files, saved usemames and passwords,
             documents, browsing history, user profiles, email, email contacts, "chat,"
             instant messaging logs, photographs, and correspondence;

          b. evidence of software that would allow others to control the COMPUIBR,
             such as viruses, Trojan horses, and other fonns of malicious software, as
             well as evidence of the presence or absence of security software designed to
             detect malicious software;



                                            29
Case 1:19-mc-51081-TLL ECF No. 15, PageID.255 Filed 09/13/19 Page 5 of 9




           c. evidence of the lack of such malicious software;

           d. evidence indicating how and when the computer was accessed or used to
              determine the chronological context of computer access, use, and events
              relating to crime under investigation and to the computer user;

           e. evidence indicating the computer user's state of mind as it relates to the
              crime under investigation;

           f. evidence of the attachment to the COMPUTER of other storage devices or
              similar containers for electronic evidence;

           g. evidence of counter-forensic programs .(and associated data) that are
              designed to eliminate data from the COMPUTER;

           h. evidence of the times the COMPUTER was used;

           i. passwords, encryption keys, and other access devices that may be necessary
              to access the COMPUTER; ·

          j. documentation and manuals that may be necessary to access the
             COMPUTER or to conduct a forensic examination of the COMPUTER;

          k. records of or information about Internet Protocol addresses used by the
             COMPUTER;

          I. · records of or information about the COMPUTER'S Internet activity,
              including firewall logs, caches, browser history and cookies, "bookmarked"
              or "favorite" web pages, search terms that the user entered into any Internet
              search engine, and records of user-typed web addresses;

          m. contextual information necessary to understand the evidence described in
             this attachment.


       As used above, the terms "records" and "information" includes all forms of
       creation or storage, including any form of computer or electronic storage (such as
       hard disks or other media that can store data); any handmade form (such as
       writing); any mechanical form (such as printing or typing); and any photographic
       form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion
       pictures, or photocopies).


                                            30
        Case 1:19-mc-51081-TLL ECF No. 15, PageID.256 Filed 09/13/19 Page 6 of 9




AO 93 (Rev. I 1/13 ) Search and Seizure Warrant /Page 2)

                                                                                   Return
Case No.:                                 Date and time warrant executed:                   Copy of warrant and inventory left with :
 f:   Iq   -(11   c_ -   ~ I (:)8 / - I                    07 /ZS/?:utCf                         Jdf(\f.         Bel'-1-1-c ++
Inventory made in the presence of :               S,4       /J,, -1.J. '""' ·
                                                           fi"('I flvn              /(c-c.._u_,Je) -f- ·-
Inventory of the property taken and name of any person(s) seized:




                                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:      Ylj').'1) I j

                                                                            __ fs1ct£W M ~1                     .9.~-<s,it ~ ' FIISJ:
                                                                                                     Printed name and title
Case 1:19-mc-51081-TLL ECF No. 15, PageID.257 Filed 09/13/19 Page 7 of 9




                      Items Phvsically Seized from 4471 M-61, Standish, Ml
                                   Accountina Misc Documents
                                Aooointment Book & LiDAR Sheet
                                  Box Containina 20 Hard Drives
                                  Box Containina 19 Hard Drives
                                  Box Containinn 18 Hard Drives
                                  Box Containina 13 Hard Drives
                                  Box Containina 12 Hard Drives
                                  Box Containina 13 Hard Drives
                                  Box Containina 13 Hard Drives
                                  Box Containina 12 Hard Drives
                              SSI Vehicle List, Rates and Timesheets
                                         Emolovee Roster
                                Tax, Bank & Financial Documents
                                          3SI Documents
                         Expense Credit Card, Bank Statement Documents
                                    551 251 351 Documents
                   2017 Accounting , Taxes , Credit Cards, Insurance Documents
                                     Timesheets 2017 & 2018
                                     Contents of Room D Safe
                                          2017 Documents
                                          2017 Documents
                                         2017 Timesheets
                                 Accounts Pavable + Taxes 2008
                                      Accountina Misc Docs
                                         2017 Timesheets
                                      Accountina Misc. Docs
                                       2015 Documents 2of2
                                      2015 Documents 1of2
                                 Accounts Pavable + Taxes 2015
                                 Accounts Pavable + Taxes 2017
                                         2013 Documents
                                         2013 Documents
                                   Accountino Misc. Documents
                                 Accounts Pavable + Taxes 2006
                                         GEO Documents
                                     2009 Timesheets box #1
                                         GEO Documents
                                 Timesheets Box 2/ Rceiots 2009
                                   2008 Pacific Life Statements
                                Truck Receiots 2007-March 2009
                                       Pacific Life thru 2007
                                      Pacific Life Docunients
                                    2008-2009 Truck Receiots
                                    2004-2006 Truck Receiots
                                       Financial Documents
                                       Financial Documents
                                       Financial Documents
                                          Personnel Files
                                          Personnel Files
                                       Three Dav Planners
                                         Six Dav Planners
                                        Two Dav Planners
                                       Three Dav Planners
                                         Six Dav Planners
                                        Five Dav Planners
                                        Eioht Dav Planners
                   One box of miscellaneous documents from room T, to include
                      timesheets , banking statements, expense reports and
                                         oavments books.
                    Toshiba 500GB external hard drive - S/N: 6516TCXPT11B
                             Two Planners - Pavminder Branded
                         HP DL380e 5/N: MQW45006W6 #1 MAILX15
                        HP DL320s SIN: USE734N2MO #2 SSI /MOLEX\
                        HP Proliant ML370G6 S/N: MXQ1350RK#4 DC1
                       HP Proliant ML330G6 S/N: USE941 NOK5 #5 MAILX
                  Case 1:19-mc-51081-TLL ECF No. 15, PageID.258 Filed 09/13/19 Page 8 of 9


             ~



          •
                         lo:

                    s'
                               .

                                               Seized Media List
                                               ....................
                                   ......... ._. t\h !mhor
                                   ~::a~o                                        11 QGOOAnfinn

                                   Case Agent          Smith, Chris
                                   Authority To Search Warrant
  The Computer Crimes Unit made forensic copies of the following:
Item Type            Item Make                          Serial Number           Media Type          Media Make         Serial Number

Cell Phone           Apple                              ONPSL9ZTHG6W

t:·e!l Phone         J.1pp1e                            l.;;bll.".'PttY!lJCU-

Cell Phone           Apple                              G6TX13BQJCL6

Desktop              Dell                               1SR4DH2                 Hard Drive          Other             BTNH83651 EKW512A
Desktop              Dell                               1SR6DH2                 Hard Drive          Western Digital   182528801142

Desktop              Dell                               1SR7DH2                 Hard Drive          Western Digital   182528801144

External Device      Generic                            381BFE20                Rash Drive          Unknown           381BFE20

External Oevice      Generic                            4ABE74F5                Flash Drive         Unknown           4ABE74F5

External Device      Western Digital                    WD-WCASU5312970         Hard Drive          Western Digital   \W-WCASU5312970

Laptop               HP/Hewlett Packard                                         Hard Drive                            154347440098

Laptop               HP/Hewlett Packard                                         Hard Drive                            JA1090DWOG1 GKJ

Laptop               HP/Hewlett Packard                 5CD8057LCM              Hard Drive          Crucial           1815E1360282

Laptop               HP/Hewlett Packard                 5CD8251ZW               Hard Drive          other             EJ84N551611204J06

Laptop               HP/Hewlett Packard                CND60S43K4               Hard Drive          SanDisk           160217440363

usptup               n;:,nt:wit:i.i. ;=(j.,;;__",u     \Jl"lUOU~.>"---.         ndtUUttV~           ~"!:JcSi.~        ~.> I tj:IU~\;Ut,-,;, t


Laptop              Dell                                DXRDRS1                 Hard Drive          Seagate           5\NS3LHSE

Laptop              Dell                               H2ZNQH2                  Hard Drive          Samsung           S3ESNXOJB55483A

Laptop              Asus                               J3NOCX118089124          Hard Drive          Toshiba           18G9PJDUT

Laptop              Asus                               J3NOCX118089124          Hard Drive          SanDisk           175188804947

Laptop              Lenovo                             PCOCJZV6                 Hard Drive          other             S20GNXOH445347

SD Card             SanDisk                            BM1322622921 G           Flash Drive         SanDisk           BM1322622921 G

Tablet              Apple                              F9FTQBRNGHKJ             other (see notes)

USBStick            Generic                            OOOOOOOOOOOA4C           Flash Drive         Unknown           OOOOOOOOOOOA4C

USS Stici<          Genertc                            0477140000008705         Flash D1ive         Unknown           0477140000009705

USB Stick           Generic                            0477160000008842         Flash Drive         Unknown           04771~000000BB42

USB Stick           SanDisk                            2204501EOE535C59         Flash Drive         SanDisk           2204501EOE535C59

USB Stick           SanDisk                            4C531001640813101055     Flash Drive         SanDisk           4C531001640813101055

USS Stick           Generic                            78COD844                 Flash Drive         Unknown           78COD844

    7/25/2019
            Case 1:19-mc-51081-TLL ECF No. 15, PageID.259 Filed 09/13/19 Page 9 of 9




                            Seized Media List
                         Case Agent                   Smith, Chris
                         Authority To Search Warrant
  The Computer Crimes Unit made forensic copies of the following:
Item Type      Item Make        Serial Number         Media Type    Media Make       Serial Number

USBStick       Generic          AA00000000000489      Flash Drive   Unknown         AA00000000000489
USBStick       Generic          81605152007487        Flash Drive   Unknown         81605152007487
USB Stick      Generic          HEADER1779E22716500   Rash Drive    Unknown         HEADER1779E22716500

                                                                    Total Media Items Seized         29
                                                                              Total GBs Seized       7,280.00




   7/25/2019
